Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
Claims 1-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,866,999.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter recited in the claims of the instant application are broader than the features included in the claims of the ‘999 patent.  For example, claim 1 of this application recites some of the features in claim 1 of the ‘999 patent, but does not include features of the map and delivery radius in claim 1 of the ‘999 patent.  Also, the dependent claims of these cases recite similar and/or the same features.  Therefore, as the instant claims are now a broader version of the patented claims, these claim sets anticipate each other and are rejected under obviousness-type double patenting.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1-3, 7-9, 11 and 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. 2010/0113066 to Dingler in view of U.S. Patent Pub. 2012/0270563 to Sayed and KR 20130091878 to Kwon. 

Regarding claim 1, Dingler teaches a method comprising:

receiving, at the sending device, a selection identifying a receiving device; (see for example, see Fig. 2 step 200 and section [0063], where the “sender” user enters the recipient (recited “receiving”) device information and see Fig. 4 in section [0069]);  
receiving a location input at the sending device, the location input identifying a geographic location (see Fig. 2 steps 205 to 215 as described in sections [0063] to [0065], where the sending user enters the geo-boundary which is “location input” which defines the delivery area of the message, graphics or text message to receiver device);  
generating, using at least one processor, a location-based message using the selection identifying the receiving device message content and the location input (as described above, see steps 200 to 235 in Fig. 2).  

Regarding the features of claim 1 reciting:
“initiating communication of the location-based message from the sending device to the receiving device, and
subsequent to the initiating of communication of the location-based message from the sending device to the receiving device, causing display, on a receiving map interface at the receiving device, of a message marker marking the geographic location identified by the location input, the message marker indicating a new message being available”, Sayed is added.
pin icons or equivalent) arranged on the map according to the geolocation of the various threads” (where the location of the thread is the inputted destination). 
Therefore, as Dingler and Sayed teach displaying icons and messages upon arrival at locations, and as Sayed explicitly teaches displaying a marker and a portion of the message content when in proximity (and also provides a forwarding interface), it would have been obvious to one of ordinary skill to modify Dingler to use this form of message and content indications, for reasons taught in Sayed, which are that both map and content display are helpful and/or are of interest to the travelling mobile user. 

availability of a new message identifying the user as the recipient of the new message”, Kwon is added.

In an analogous art, Kwon teaches a location based message system.  As shown in Figs. 9-10 and 15 and as described in sections [0158] to [0161] and [0187] to [0192], Kwon shows user (message recipient) icons which are displayed at the selected meeting/messaging locations (section [0105]).  See user icons C11, C21, C31 in Figs. 9-10, and the user icons in the differently defined groups, those who have responded, those who have not responded, those who have arrived, etc.  

Therefore, as Dingler and Sayed teach displaying icons and messages at specifically defined locations, and as Kwon teaches displaying icons identifying a user who is the invited recipient of a message at a specific location, it would have been obvious to one of ordinary skill to modify Dingler/Sayed to use an icon identifying the receiving user, for reasons taught in Kwon, which are that identifying the recipient with an icon is helpful and/or simple to provide quick indications to the travelling mobile user. 

Regarding claim 2, which recites “wherein the message content is time-based, and the causing of the display of the message marker is based on a content delivery time, associated with the message content, being met”, see step 225 as in section [0065] of Dingler, which teaches “time based” messages, as recited. 

Regarding claim 7, which recites “including causing presentation of the message content on a receiving message interface displayed on the display of the receiving device”, as described above Dingler and Sayed display the received message on the display of the receiving device, as recited.
Regarding claim 8, which recites “wherein the message content comprises themed content”, as shown in Figs. 14-17, 19 and 24 to 27 of Sayed, the messages sent to the receiving devices as “themed content associated with the thread and/or the destination location”, as recited.
Regarding claim 9, which recites “wherein the themed content comprises a themed map icon to be displayed as the message marker on the receiving map interface”, as described above in the rejection of claim 8, Sayed teaches that the messages sent to the receiving devices include a “themed map icon” associated with the destination, as recited. 
Regarding claim 11, which recites “wherein the message marker is displayed on the receiving map interface of the receiving device, irrespective of a location of the receiving device”, as shown in 14-17, 19 and 24 to 27 of Sayed, as the thread marker is always displayed at the destination as long as the device is anywhere within proximity range (which is “irrespective of location”), the display on the receiving device is “irrespective of the location of the receiving device”, as recited.

Regarding claim 16, which recites “including receiving selection of a plurality of users as receiving users of the message content”, as described above, Dingler and Sayed teach selecting a plurality of users to receive a message as recited.  


Claims 4-6, 12-13, 19 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dingler, Kwon and Sayed, as applied to claim 1 above, and further in view of U.S Patent Pub. 2011/0269479 to Ledlie.  

Regarding claim 4, which recites “comprising causing display, using the at least one processor, of a sending map interface on the sending device, wherein the receiving of the location input comprises receiving selection of a location on the sending map interface corresponding to the geographic location”, although Sayed teaches a touch sensitive display for the recipient, Ledlie is added to show touch sensitive location input at the sender. 
In an analogous art, Ledlie teaches a mobile device messaging system which allows a user to input messages to be delivered to specific location. Also as shown in Figs. 10-12 (and as in sections [0077] and [0078]), Ledlie teaches that the displayed icons on the mapping interface are “message icons” per se, and see section [0081] of Ledlie, which teaches “receiving the touch input of the destination location”, as recited. 

Regarding claim 5, which recites “wherein the receiving of the location input at the sending device comprises enabling gesture identification of the geographic location on the sending map interface”, see for example, section [0081] of Ledlie which teaches a “touch gesture” to identify the graphic location on the map, as recited. 
Regarding claim 6, which recites “wherein the location input comprises latitude information and longitude information associated with the sending map interface”, see section [0064] of Dingler, which teaches a sender entering longitude and latitude, as recited. 
Regarding claim 12, which recites “wherein the receiving of the location input at the sending device comprises enabling a search to be conducted on the sending device for an address”, see for example, sections [0086] and [0092] to [0093] of Ledlie for searching for an address to send a message to as a destination, as recited. 
Regarding claim 13, which recites “wherein the receiving of the location input at the sending device comprises receiving a selection of previously-used locations within the sending map interface”, see for example, sections [0080] and [0089] of Ledlie for identifying and selecting previously used locations, as recited. 
Regarding claim 19, which recites “wherein the message marker is an icon, and wherein the icon is visually differentiated on the receiving map interface based on whether associated message content was received or sent by a receiving user”, see 
Regarding claim 22, which recites “including receiving, within the receiving map interface, a pulse input, responsive to which an indication of a number of messages having associated geographic location data within a determinable vicinity is presented within the receiving map interface”, see for example, sections [0086] and [0092] to [0093] of Ledlie for displaying the number of messages after a user touches an icon (which is receiving a pulse input), as recited. 

Claims 17 and 20-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dingler, Kwon and Sayed, as applied to claim 1 above, and further in view of U.S Patent Pub. 2008/0200189 to Lagerstedt.  

Regarding claim 17, which recites “including receiving selection of a sending user as the receiving user, so that the message content is transmitted from the sending user to him or herself”, as Dingler, Kwon and Sayed do not explicitly teach sending the message to the sending user themselves, Lagerstedt is added.   
In an analogous art, Lagerstedt teaches a system which allows a mobile terminal to define a destination for a group of mobile terminals where messages are automatically sent when any of the terminals are within a predefined range of the destination. See for example, section [0070] and Fig. 7C, where this figure shows numbers “1”, “2” and “3”, which are numeric icons representing the location of each of the three mobile terminals. Where the “D” stands for destination, so the icon “D” is the 
Regarding claim 20, which recites “further comprising responsive to user selection of the message marker on the receiving map interface, presenting information concerning a sending user and the geographic location within the receiving map interface”, as shown in Fig. 7C of Lagerstedt, as the map interface shows the location of all the devices (which includes the sending device), the combination of references teach this feature, as recited.
Regarding claim 21, which recites “comprising responsive to a further user-selection of the message marker on the receiving map interface, presenting a message interface on the receiving device within which the message content is displayed”, as  described above in the rejection of 1, see Sayed which teaches message interfaces displayed upon user selection of the message icon, as recited.  


4.	Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dingler, Kwon and Sayed, as applied to claim 1 above, and further in view of U.S. Patent Pub. 2013/0217366 to Kolodziej.  


In an analogous art, Kolodziej teaches a mobile system which tracks the user and sends a reminder task checklist when near the destination.  See for example, Fig. 3 as described in section [0039].  
Therefore, as Dingler and Sayed teach location based messaging, and as Kolodziej teaches sending a checklist message at the destination, it would have been obvious to one of ordinary skill to modify Dingler/Sayed to send this type of message as for the reasons taught in Kolodziej, which are that the user’s calendar helps the user to remember tasks.  


4.	Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dingler, Kwon and Sayed, as applied to claim 1 above, and further in view of U.S. Patent Pub. 2005/0032527 to Sheha.  

Regarding claim 14, which recites “wherein the receiving of the location input at the sending device comprises selecting an address from a profile of a receiving user”, as Dingler and Sayed do not explicitly teach searching for a destination address Sheha is added.

Therefore, as Dingler and Sheha teach location based messaging, and as Sheha teaches searching for a contact’s address, it would have been obvious to one of ordinary skill to modify Dingler to search and send messages to this address as this is a likely location for the receiver, as taught in Sheha.  


4.	Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dingler, Kwon and Sayed, as applied to claim 1 above, and further in view of U.S. Patent 6,922,634 to Odakura.  

Regarding claim 18, which recites “wherein the receiving of the location input at the sending device comprises receiving a selection of a certain type of location, and the causing of the display of the message marker on the receiving map interface comprises displaying a respective message marker at a plurality of locations corresponding to the certain type of location”, as Dingler and Sayed do not explicitly teach displaying a certain type of location, Odakura is added.
In an analogous art, Odakura teaches a mobile system which provides location based messages.  See for example, Figs. 10-11 and column, lines 52-61, which teach searching and displaying a certain type of selected location (store, restaurant and/or landmark), as recited.



Response to Arguments
Applicant's arguments filed 2-28-22 with respect to the claims have been fully considered but are now not persuasive and/or they are now moot in view of the new grounds of rejection (Kwon reference).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-5652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 






/STEVEN S KELLEY/Primary Examiner, Art Unit 2646